Order filed May 9, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00268-CV
                                  ____________

                       HELEN MAYFIELD, Appellant

                                        V.

  JOHN CUOCO, STEVE FULLJART, KBTX NEWS, A CORPORATION
      AND GRAY COMMUNICATIONS, A CORPORATION, Appellees

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-26159


                                  ORDER
      This is an appeal from the trial court’s interlocutory orders on the parties’
motions for summary judgment and the order finally disposing of the case signed
February 22, 2013. The trial court has determined that appellant, Helen Mayfield,
is entitled to proceed without the advance payment of costs. See Tex. R. App. P.
20.1. This court has had two prior related appeals in this case, which were
docketed under our numbers 14-12-00037-CV and 14-12-00392-CV. The clerk’s
records in those appeals were filed June 8, 2012. To complete the record in this
appeal, the court will require the record to include the trial court’s order signed
February 22, 2013, appellant’s motion to reinstate filed March 21, 2013,
appellant’s notice of appeal filed March 22, 2013, and any other documents listed
in Texas Rule of Appellate Procedure 34.5(a) that relate to proceedings leading to
the final judgment in this case that have not been included in the records already
filed.

         The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before June 24, 2013, containing the trial court’s order signed
February 22, 2013, appellant’s motion to reinstate filed March 21, 2013,
appellant’s notice of appeal filed March 22, 2013, and any other documents listed
in Texas Rule of Appellate Procedure 34.5(a) that relate to proceedings leading to
the final judgment in this case that have not been included in the records already
filed.



                                  PER CURIAM




                                          2